Citation Nr: 1300427	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  07-37 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, type II and/or the service-connected heart disease.  

2.  Entitlement to service connection for carotid stenosis, to include as secondary to the service-connected diabetes mellitus, type II and/or the service-connected heart disease.  


REPRESENTATION

Appellant (Veteran) represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran's active service extended from September 1945 to November 1946 and from April 1953 to September 1972, and included a period of service in the Republic of Vietnam.  The Veteran has been awarded the Purple Heart and a Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In September 2011, the Board remanded this matter for additional development and medical inquiry.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

The Board has reviewed the entire record to include the Veteran's virtual VA claims file.  No relevant evidence has been included in the claims file since the supplemental statement of the case dated in October 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran claims service connection for hypertension and carotid stenosis as secondary to service-connected diabetes mellitus type 2 (diabetes) and coronary artery disease (CAD).  

While the Board sincerely regrets the delay, additional development is required in this matter.  The record indicates that substantive private medical evidence may be outstanding.  Moreover, the Veteran should be provided with an additional VA compensation examination and opinion concerning his claims.  

First, the record contains private medical evidence dated between 2002 and 2011 from Heart South, P.C., and from the Southeast Alabama Medical Center.  The record indicates that additional medical evidence may be outstanding during this period of time.  In a September 2009 VA examination report, the Veteran indicated private medical treatment from physicians whose names are not noted in the medical evidence currently of record (Dr.'s J. Burgess and B. Woodham).  In addition it was noted that the Veteran had a brain CT and carotid ultrasound in June 2008 and the examiner noted the results of those tests, however, the reports are not of record.  Moreover, the record indicates that medical evidence dated prior to 2002 may be outstanding.  In an August 2005 VA examination report, it is indicated that the Veteran received treatment for his heart and carotid stenosis in 2000 and 2001, to include from Dr. Aliabadi, however, no records from his office dated prior to September 2002 have been received.  A request for records reflecting any such treatment should be made.  

Second, following this development, additional medical inquiry should be conducted into the Veteran's claims.  The examiner should address the Veteran's claims that hypertension and carotid stenosis are secondary to heart and/or diabetes disorders.  The opinions that were provided following VA examination in September 2012 were insufficient.  The hypertension examiner indicated that it would be speculation to determine the baseline therefore she could not resolve whether hypertension is aggravated by service-connected diabetes mellitus, but did not explain why she could not determine the baseline.  The heart examiner indicated that the claimed condition was incurred in service because people with coronary artery disease requiring coronary artery bypass graft surgery often have narrowing of other arteries and if the carotid artery is narrow (called carotid stenosis), this may increase the risk of stroke.  It is unclear if the examiner was stating that carotid stenosis was at least as likely as not due to the service-connected heart disease and if so does not explain how the heart disease caused or aggravated the carotid stenosis.  The examiner(s) should also address direct service connection, to include whether the Veteran incurred hypertension directly during service.  Certain evidence of record indicates a possible onset of hypertensive symptoms during service and the Veteran has stated that he had hypertension during service.  Moreover, certain blood pressure readings noted in service treatment records were elevated (180/110 and 152/86 in May 1967).   

In addition, as the Veteran also receives treatment through VA, any additional VA treatment records dating from August 2012 should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

The claims are remanded for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain VA treatment records pertaining to the Veteran that date from August 2012.  

2.  Contact the Veteran and request that he either provide or authorize the release of medical records pertaining to treatment by Dr. Aliabadi prior to September 2002, and any recent treatment; the reports interpreting a brain CT and a carotid ultrasound in June 2008; medical records of Dr. J. Burgess and Dr. B. Woodham; and any additional medical records that are not already of record.  

If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same, it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After the above development is completed, schedule the Veteran for a VA examination for hypertension and carotid stenosis.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should provide a complete rationale for all conclusions reached.  

(a)  The examiner should address whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension began in or is related to active service.  In that regard, the examiner's attention is directed to blood pressure readings of 180/110 and 152/86 in May 1967.  Provide a complete explanation for the opinion.  

(b)  The examiner should address whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's carotid artery stenosis began in or is related to active service.  Provide a complete explanation for the opinion.  

(c)  The examiner should address whether it is at least as likely as not that hypertension is proximately due to or the result of the Veteran's service-connected diabetes mellitus or the service-connected CAD.  Provide a complete explanation for the opinion.  

(d)  The examiner should address whether it is at least as likely as not that carotid artery stenosis is proximately due to or the result of the Veteran's service-connected diabetes mellitus or the service-connected CAD.  Provide a complete explanation for the opinion.  

(e)  The examiner should address whether it is at least as likely as not that hypertension is aggravated (i.e., worsened) by the Veteran's service-connected diabetes mellitus or the service-connected CAD.  Provide a complete explanation for the opinion.  

(f)  The examiner should address whether it is at least as likely as not that carotid artery stenosis is aggravated (i.e., worsened) by the Veteran's service-connected diabetes mellitus or the service-connected CAD.  Provide a complete explanation for the opinion.  

4.  Then, after ensuring the examination report is adequate and undertaking any additional development action that is deemed warranted, readjudicate the claims.  If a claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



